3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-21, drawn to a sleep mask with light pipes and adjustable strap, classified in A61N5/0618.
II. Claims 22-23, drawn to a mask with at least two pads to adjust how the mask fits, classified in A61F9/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design; I has light sources for delivering light to the sleep mask user whereas II does not require light sources nor a “sleep mask” but requires at least two pads for a generic mask which I does not require.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and
the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resource, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Lewis on 5/11/2022 a provisional election was made with traverse to prosecute the invention of I, claims 1-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 22-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites “the eye covers extent below” in second to last line; this seems to be a misspelling and should be “the eye covers exten[[t]]d below”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10, 11, 13, 14, 15, 16-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "each eye portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 9 recites “the mask having two eye portions” and so the instant claim will be interpreted as depending from claim 9 instead of claim 1.
Claim 10 recites “a cupped region where the holes for the light pipes”. It is unclear and thus indefinite as to what structural limitation is being recited. For examination purposes below, this will be interpreted as “a cupped region where the at least two holes for mounting the light pipes are located”.
Claim 11 recites the limitation "the light pips" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes below, this will be interpreted as “the light pipes”.
Claim 13 recites the limitation "the make" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes below, this will be interpreted as “the mask”.
Claim 14 recites the limitation "with light pipes having an exposed surface facing the user so as to illuminate eyes" in lines 8 and 11.  There is insufficient antecedent basis for this limitation in the claim because claim 1 on which the instant claim depends only recites “holes for mounting light pipes” which does not positively recite “light pipes”. It is unclear and thus indefinite as to whether “light pipes” are structurally required for the instant claim. 
Claim 14 recites the limitation "a portion of the mask that attaches the two eye covers is above a nose of the user, and above portions of the eye covers, the eye covers extend below a bottom of the portion bridging the eye covers". There is insufficient antecedent basis for this limitation in the claim. Note that claim 3 does recite “eye covers” but claim 1 does not.
Claim 15 recites the limitation "the right end mask" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes below, it will be assumed to be “the right end of the mask”. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 21, the instant claim recites straps attached to the mask. However, claim 1 on which the instant claim depends from already recites “an adjustable strap”. Claim 21 does not seem to further limit, otherwise it would be unclear and indefinite as to whether claim 21’s recitations are to another element in addition to the “adjustable strap” of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adamczyk (US 20160193442 A1; 7/7/2016).
Regarding claim 1, Adamczyk teaches a system comprising: 
a sleep mask (Fig. 1; [0020]); 
the sleep mask including at least 
one or more sites for installing electronic components (Fig. 1, cavity 12, [0020]; [0034]);
at least two holes for mounting light pipes for shining light on the eyes of a user (Fig. 2B, 16; [0034] “eye apertures 16”), and an adjustable strap that is adjustable to different head sizes, ear sizes, and user positions (Fig. 4, 42; [0042]).
Regarding claim 3, Adamczyk teaches the sleep mask further including two eye covers that cover a user's eyes (Fig. 1, 11; Fig. 2B; the device is symmetrical with respect to each eye and so there is a cover for each eye), when the mask is being worn, a pocket holding electronic components, the pocket being located between the two eye covers (Fig. 1, cavity 12).
Regarding claim 4, Adamczyk teaches wherein the pocket having an opening that allows the electronic components to be removed and reinstalled, such that the pocket holds the electronic components in a desired position, by registering protruding parts of the electronic components in pre-formed holes in the mask (Fig. 1; For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.).
Regarding claim 5, Adamczyk teaches wherein the pocket holds the electronic components permanently inside the mask (Fig. 1; For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.).
Regarding claim 6, Adamczyk teaches wherein the pocket is located at least partially at a location that covers a top portion of a bridge of a nose of a user when the mask is being worn on the user (Fig. 1).
Regarding claim 7, Adamczyk teaches wherein the pocket is located above a location that covers a bridge of a nose of a user when the mask is on the user (Fig. 1).
Regarding claim 8, Adamczyk teaches wherein the pocket is located closer to a top of a portion of the mask between two eye portions than a bottom of the portion between the two eye portions (Fig. 1; Fig. 2B).
Regarding claim 9, Adamczyk teaches the mask having two eye portions for covering eyes of the user in which the at least two holes for light pipes are located (Fig. 2B), each of the two eye portions having at least one hole for at least one light pipe (Fig. 2B).
Regarding claim 21, Adamczyk teaches straps attached to the mask for holding the mask on the face of the user, the straps being configured for being adjusted according to a user's preference (Fig. 4, 41 and 42; [0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk as applied to claim 1 above, in view of Hill (US 20160220841 A1; 8/4/2016).
Regarding claim 2, Adamczyk does not teach a light pipe system including one or more light pipes held in at least the two holes. Note that Adamczyk teaches at least two holes with LED light sources ([0018]; [0044]). However, Hill teaches in the same field of endeavor (Abstract; Fig. 2) a light pipe system including one or more light pipes held in at least the two holes (Fig. 2-3; [0052] “optical filters”; [0059] “waveguide”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Adamczyk to include this feature as taught by Hill because this enables filtering and scattering of the light from the light source to the eye ([0052]; [0059]). 
The combination of Adamczyk and Hill teaches a first of the two holes being positions so that when a light is activated, the light pipe system illuminates a first of two user eyes, via one of the two holes and a second of the two holes being positioned, so that the light pipe system illuminates a second of two user eyes the second of the two user holes (Adamczyk Fig. 2B, 16; [0018]; [0034] “eye apertures 16”); and 
electronics installed at the one or more sites, the sites being for holding electronics (Adamczyk Fig. 1; [0018]), the electronics including a controller that controls a light source that is in communication with the light pipe system to produce of pattern of light on a side of the mask that faces the user while the mask is being worn (Adamczyk [0018]; [0034]; [0044]).
Regarding claim 20, Adamczyk does not teach the light pipes positioned for illuminating the user's eyes. Note that Adamczyk teaches LED light sources ([0018]; [0044]). However, Hill teaches in the same field of endeavor (Abstract; Fig. 2) the light pipes positioned for illuminating the user's eyes (Fig. 2-3; [0052] “optical filters”; [0059] “waveguide”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Adamczyk to include this feature as taught by Hill because this enables filtering and scattering of the light from the light source to the eye ([0052]; [0059]). 
The combination of Adamczyk and Hill teaches one or more or more lights that are positioned to be in optical communication with the light pipes (Adamczyk [0018]; [0044]; Hill Fig. 2-3; [0052]; [0059]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk as applied to claims 1, 9 above, in view of Hoshaw (A New Way to Avoid Jet Lag: Sleep With Flashing Lights; Published 2/12/2016).
Regarding claim 10, Adamczyk does not teach wherein each eye portion includes a cupped region where the holes for the light pipes. However, Hoshaw teaches in the same field of endeavor (p. 3 Figure) wherein each eye portion includes a cupped region where the holes for the light pipes (p. 4 Figure). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Adamczyk to include this feature as taught by Hoshaw because this enables having light be delivered to the eye(s) effectively and practically for treatment (p. 2 last paragraph; p. 3 last paragraph “sticking your head inside a high-tech ‘ping pong ball’ isn’t practical”).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk as applied to claim 1 above, in view of Official Notice.
Regarding claim 11, Adamczyk does not explicitly teach wherein the distance between a center of each of the at least two holes for the light pipes are within the range of 30-150 mm. However, Adamczyk does teach the holes are for directing light to the eyes and that the holes are spaced approximately the distance between eyes (Fig. 2B; [0020] “substantially aligned”; [0043]). Official Notice is taken that the pupillary distance range is within the recited range. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Adamczyk to space the holes to within the recited range because this is an appropriate dimension for the purposes of directing light to the eyes; it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk as applied to claim 1 above, in view of Hill (US 20160220841 A1; 8/4/2016) and further in view of Genereux (US 20130184516 A1; 7/18/2013). 
Regarding claim 12, Adamczyk does not teach wherein when the mask is worn, the mask includes the light pipes. Note that Adamczyk teaches at least two holes with LED light sources ([0018]; [0044]). However, Hill teaches in the same field of endeavor (Abstract; Fig. 2) wherein when the mask is worn, the mask includes the light pipes (Fig. 2-3; [0052] “optical filters”; [0059] “waveguide”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Adamczyk to include this feature as taught by Hill because this enables filtering and scattering of the light from the light source to the eye ([0052]; [0059]). 
The combination of Adamczyk and Hill does not teach an end of the light pipes that face the user are located at a position within a distance of 5-25 mm away from the surface of the user's eyes. However, Genereux teaches in the same field of endeavor (Abstract; Fig. 1A) an end of the light that face the user are located at a position within a distance of 5-25 mm away from the surface of the user's eyes ([0031] “eyelash clearance”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Adamczyk and Hill to include this feature as taught by Genereux because this prevents “annoying interference with the eyelashes” ([0031]). 
Regarding claim 13, Adamczyk does not teach wherein the mask includes the light pipes. Note that Adamczyk teaches at least two holes with LED light sources ([0018]; [0044]). However, Hill teaches in the same field of endeavor (Abstract; Fig. 2) wherein the mask includes the light pipes (Fig. 2-3; [0052] “optical filters”; [0059] “waveguide”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Adamczyk to include this feature as taught by Hill because this enables filtering and scattering of the light from the light source to the eye ([0052]; [0059]).
The combination of Adamczyk and Hill does not teach when the mask is worn, an angle in which the center of the light pipe pointing to is between 0 and 72 when the light pipes are located closer to the nose than the ears and between 0 and 86 degrees when the light pipes are located closer to the ears than the nose, from a perpendicular line emanating from pupil openings of the user's eyes, while the user is looking straight ahead, a direction parallel to the line is 0 degrees. However, Genereux teaches in the same field of endeavor (Abstract; Fig. 1A) when the mask is worn, an angle in which the center of the light pipe pointing to is between 0 and 72 when the light pipes are located closer to the nose than the ears and between 0 and 86 degrees when the light pipes are located closer to the ears than the nose, from a perpendicular line emanating from pupil openings of the user's eyes, while the user is looking straight ahead, a direction parallel to the line is 0 degrees (Fig. 2-3B). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Adamczyk and Hill to include this feature as taught by Genereaux because this enables applying light to the optical field of the eyes (Fig. 2-3B; [0031]). 

Claim(s) 14-15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk as applied to claim 1 above, in view of LumosTech (Reserve your LumosTech Smart Sleep Mask; Published 4/21/2017).
Regarding claim 14, Adamczyk does not teach the adjustable strap including at least two straps; 
the at least two straps forming at least two loops, 
wherein 
at least one loop, which is a left loop, and is attached to a left end of the mask and 
at least one loop, which is a right loop is attached to a right end of the mask. 
However, LumosTech teaches in the same field of endeavor the adjustable strap including at least two straps (Figure); 
the at least two straps forming at least two loops (Figure), 
wherein 
at least one loop, which is a left loop, and is attached to a left end of the mask (Figure) and 
at least one loop, which is a right loop is attached to a right end of the mask (Figure).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Adamczyk to include these features as taught by LumosTech because this is a convenient design for comfort (LumosTech p. 1).
The combination of Adamczyk and LumosTech teaches 
the mask having a top and a bottom (Adamczyk Fig. 1), 
the top being a portion of the mask that is furthest from the ground when the mask is worn by the user, with light pipes having an exposed surface facing the user so as to illuminate eyes of the user (Adamczyk Fig. 1; Fig. 2B), and 
the bottom being a portion of the mask that is closest from the ground when mask is worn by the user, with the light pipes having an exposed surface facing the user so as to illuminate eyes of the user (Adamczyk Fig. 1; Fig. 2B), 
a portion of the mask that attaches the two eye covers is above a nose of the user, and above portions of the eye covers, the eye covers extend below a bottom of the portion bridging the eye covers (Adamczyk Fig. 1, 11; Fig. 2B; the device is symmetrical with respect to each eye and so there is a cover for each eye; LumosTech Figure).
Regarding claim 15, the combination of Adamczyk and LumosTech teaches wherein at least an upper portion of the right loop is attached to a top of the right end of the mask and at least a lower portion of the right loop is attached to a bottom of the right end mask (LumosTech Figure); 
wherein at least an upper portion of the left loop is attached to a top of the left end of the mask and at least a lower portion of the left loop is attached to a bottom of the left end of the mask (LumosTech Figure); 
the top being an edge that is above the eye covers and the bottom being a portion that is below the eye covers (Adamczyk Fig. 1; Fig. 2B; LumosTech Figure).
Regarding claim 19, in the combination of Adamczyk and LumosTech, LumosTech teaches the left loop being wide enough so that an average person's ear fits in within the left loop with an upper portion of the left loop above a portion of the left ear and a lower portion of the left loop below a portion of the left ear (LumosTech Figure); 
the right loop being wide enough so that an average person's ear fits in within loop with an upper portion of the right loop above a portion of the right ear and a lower portion of the right loop below a portion of the right ear (LumosTech Figure). For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. It would be an obvious change in shape to accommodate a user’s ears as recited; MPEP 2144.04.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk and LumosTech as applied to claim 14 above, and further in view of Welt (US 4502476 A; 3/5/1985).
Regarding claim 16, the combination of Adamczyk and LumosTech does not teach the left loop having a left loop fastener and 
the right loop having a right loop fastener; 
the left loop fastener detachably fastening to the right loop fastener.
However, Welt teaches in the same field of endeavor (Fig. 2) the left loop having a left loop fastener and the right loop having a right loop fastener; the left loop fastener detachably fastening to the right loop fastener (Fig. 1-2, 24 and 26; Col. 1 lines 63-65). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Adamczyk and LumosTech to include this feature as taught by Welt because this enables attaching of device to user (Fig. 1-2); MPEP 2144.07 art recognized suitability for an intended purpose.
Regarding claim 17, the combination of Adamczyk, LumosTech, and Welt teaches the right loop fastener including a right pad attached to the right loop (Welt Fig. 1-2, 24 and 26; Col. 1 lines 63-65);
 the left loop fastener having a left pad attached to the left loop, the left loop fastener adjustably connects to the right pad of the right loop fastener (Welt Fig. 1-2, 24 and 26; Col. 1 lines 63-65).
Regarding claim 18, the combination of Adamczyk, LumosTech, and Welt teaches the right pad having hook and loop material, and the left pad having hook and loop material that connects to the hook and loop material on the right pad (Welt Fig. 1-2, 24 and 26; Col. 1 lines 63-65).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McEnvoy (US 20060097880 A1; issued as US 7268669 B2) teaches eye mask with loops (Fig. 4) and that various means of attachment “such as buttons, snaps, hook-and-loop fasteners, or the like” can be used ([0019]).
Colbauch (US 20130060306 A1) teaches light therapy delivered through a sleep mask (Abstract; Fig. 1-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792